DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/02/2021 and 09/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava et al. (Some studies on ceria–zirconia reinforced solvothermally synthesized cordierite nano-composites), herein Srivastava.
In regards to claim 1, Srivastava teaches a porous nanostructured cordierite incorporated with ceria stabilized zirconia, CeSZ, particles [Abstract, Pg. 581, Fig. 5].    The CeSZ particles are attached to the structure and protrude from the surface of the structure [Pg. 584, Fig. 10, 11].

In regards to claim 2, Srivastava further teaches by example that the CeSZ particles are present at 20 weight %, CZ20 [Pg. 582, Fig. 6].

In regards to claim 5, Srivastava further teaches ceria is present [Pg. 583].

In regards to claim 8, Srivastava further teaches the CeSZ have an average particle size of 18 nm [Pg. 583, Fig. 3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 , 6, and 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (WO 2018012564 A1), herein Goto.
The examiner has provided a machine translation of WO 2018012564 A1.  The citations herein refer to the provided translation.

In regards to claim 1, Goto teaches a porous honeycomb fired structure wherein the extruded body contains ceria-zirconia composite oxide particles and alumina particles, and further containing low thermal expansion coefficient particles made of cordierite, aluminum titanate or lithium aluminosilicate material [Lines 36-42, Fig. 1].  The ceria-zirconia composite oxide, CZ, particles are part of the fired structure and thus are attached to the structure [lines 88-100].  In the honeycomb structure of the present invention, the content of CZ particles is desirably 30 to 65% by weight [lines 168-169].  In the honeycomb structure of the present invention, the content of low thermal expansion coefficient particles is desirably 10 to 35% by weight [lines 172-173].  Thus, at 35 wt% cordierite and 30 wt% CZ particles the cordierite is the primary component.   Goto does not expressly teach that the ceria-zirconia composite oxide particles protrude from the surface of the structure.  
However, Goto teaches a substantially similar composition and a structure made by a substantially similar method of combining materials, kneading, extruding and firing that the structure is expected to have a similar structure to that of the claimed structure with some ceria-zirconia composite oxide particles protruding from the surface of the structure [lines 350-366], See In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

Goto differs from claim 1 by teaching cordierite in a list of possible low thermal expansion coefficient particles, such that it cannot be said that the cordierite species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the low thermal expansion coefficient particles taught by Goto, including cordierite.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claim 5, Goto further teaches the CZ particles comprise ceria [lines 174-177]. 

In regards to claim 6, Goto further teaches the CZ particles are created from a solid solution [lines 174-181].

In regards to claim 8, Goto further teaches the CZ particles have an average particles size of 1 to 5 microns [lines 58-65].  This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 9, Goto further teaches the CZ particles act as a catalyst carrier so that the noble metal can be directly supported [lines 81-87].

Allowable Subject Matter
Claims 3, 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784